—

BB NM BR BM BR RD RD em me i es
A WwW FF WN KF SS C6 OH ws HR mW BR BW Be eS

oC feo ST HR A BSB WY FH

Case 2:18-cv-02347-MTL Document 264-1 Filed 05/12/21 Page1of3

Marc J. Victor, SBN 016064
Jody L. Broaddus, SBN 020122
ATTORNEYS FOR FREEDOM
3185 South Price Road

Chandler, Arizona 85248

Phone: (480) 755-7110

Fax: (480) 857-0150

Mare AttorneysForFreedom.com
Jody@AttorneysForFreedom.com
| Attorneys for Plaintiffs

W. and B. W.,
| Plaintiffs,

V.

Defendants.

Johnny Wheatcroft and Anya Chapman, as
husband and wife, and on behalf of minors J.

City of Glendale, a municipal entity; Matt
Schneider, in his official and individual
capacities; Mark Lindsey, in his official and
individual capacities; and Michael Fernandez,
in his official and individual capacities;

 

 

he
il

 

 

IN THE UNITED STATES DISTRICT COURT
IN AND FOR THE DISTRICT OF ARIZONA

Case No.: 2:18-cv-02347-SMB

AFFIDAVIT OF
PLAINTIFFS’ COUNSEL

I, the undersigned, do swear and attest to the following:

I, 1 am counsel for Plaintiffs in the above-captioned matter.

2, Iam over 18 years of age and I] am authorized to attest to the information contained
herein. | know the contents hereof which are true of my own personal knowledge except as to
those statements made upon information and belief, and as to those, I believe them to be true.

3. On May 3, 2021, Plaintiffs filed a motion to file non-electronic exhibits as to

Defendant Schneider’s Body Worn Camera Video, Defendant Lindsey’s Body Worn Camera

 
Oo fF ~—FODK OA BP WH BB He

wm NM HN NM BR NR NR Hm ee ea ea ea a

 

 

 

Case 2:18-cv-02347-MTL Document 264-1 Filed 05/12/21 Page 2 of 3

Video, and the Motel 6 Surveillance Video (collectively referred to herein as the “Videos”), and
these Videos are listed by Plaintiffs as Exhibits 1, 2, and 3, in Plaintiffs’ Controverting and
Separate Statement of Facts. See Docs. 261 and 262.

4. The Videos have not been identified as confidential in this lawsuit, and they are not
subject to the protective orders in this matter, which consist of Docs. 44, 114, and 216.

5, Plaintiffs have not published the Videos outside this litigation. However, media
newsclips containing the Videos were posted on the Attorneys’ for Freedom Law Firm Facebook
page. The Videos in the newsclips were redacted to obscure the faces of the minor Plaintiffs.

6. Plaintiffs do not consider the Videos to be secret or confidential. However, the
identity of minor Plaintiffs J.W. and B.W. have been protected in this lawsuit, and the Videos
contain images of these minors.

7. Plaintiffs believe Anya Chapman, who is the mother of the minor Plaintiffs,
received a copy of the Videos during her criminal proceedings.

8. Unredacted versions of the Body Worn Videos were made available to undersigned
counsel through a firm in Chicago, Illinois prior the filing of this lawsuit, but counsel does not
know the extent the Videos were made available to others.

9, Plaintiffs do not believe the Videos were maintained as secret or confidential.
Further, Plaintiffs do not know to what extent the media has received any of the unredacted Videos
disclosed in this lawsuit.

10. Upon information and belief, various news and media sources obtained the videos
from Defendant Glendale through public records requests.

11. I declare under penalty of perjury that the foregoing is true and correct.

DATED this 12th day of May, 2021.

 
CO CO ~~ DA WH BP WY DN

MS M&M NM NR BR ND Rm ae a ea ea a tl ng
A A Fe BY BM FP SD CSC OH KR Or BRO OUD eS SD

Case 2:18-cv-02347-MTL Document 264-1 Filed 05/12/21 Page 3 of 3

SUBSCRIBED AND SWORN to before me this 1 day of May, 2021.

1
Nm a Te
Notary Public

I My Commission Expires: B-\S-34

jm MONICATUCKER
\ Notary Public, State of Arizonal

Fi fs 7 4 Pinel County
; aS Commission # 664338 I
My Commission Expires -

  

 

 

 

 

 
